                  Case 1:20-cv-00527-SAB Document 6 Filed 05/11/20 Page 1 of 1


 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   YVONNE JOANNE HERNANDEZ,                            Case No. 1:20-cv-00527-SAB

 8                    Plaintiff,                         ORDER DIRECTING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF SERVICE
 9           v.
                                                         THREE DAY DEADLINE
10   COMMISSIONER OF SOCIAL SECURITY,

11                    Defendant.

12

13          Plaintiff Yvonne Joanne Hernandez filed this action on April 13, 2020. The summonses

14 were issued on April 14, 2020. Pursuant to the scheduling order issued on April 14, 2020, unless

15 other provision is made pursuant to an application to proceed in forma pauperis, appellant is

16 required to effect service within twenty days of filing the complaint and file a return of service

17 with this court. More than twenty days have passed and Plaintiff has not filed a return of service

18 with the Court, nor does the record reflect that service was referred to the United States Marshall.

19          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice within three (3)

20 days informing the Court of the status of service on Defendant in this action.

21
     IT IS SO ORDERED.
22

23 Dated:      May 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
